COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
 EDWIN JONATHAN REYNOSO,                                       No. 08-12-00324-CR
                                               §
                  Appellant,                                     Appeal from the
                                               §
 v.                                                            283rd District Court
                                               §
 THE STATE OF TEXAS,                                         of Dallas County, Texas
                                               §
                  Appellee.                                    (TC# F-1057221-T)
                                               §

                                      JUDGMENT

       The Court has considered this cause on the Appellant’s motion for voluntary dismissal of

appeal and concludes the motion should be granted and the appeal should be dismissed, in

accordance with the opinion of this Court. We therefore dismiss the appeal. This decision shall

be certified below for observance.


       IT IS SO ORDERED THIS 12TH DAY OF FEBRUARY, 2014.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.